Order entered August 29, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01679-CR

                          ANDRE WAYNE VITTATOE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F12-51535-K

                                            ORDER
        The Court GRANTS the State’s August 27, 2013 motion for extension of time to file the

State’s brief.

        We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE